Title: To Benjamin Franklin from Samuel Parker, 1 July 1768
From: Parker, Samuel
To: Franklin, Benjamin


Honoured Sir,
Deptford, July 1, 1768.
Being engaged here at Deptford, ever since I had the Pleasure of waiting on you, hindered me from delivering you my Letter,  and fearing I should not be at London in three or four Days, hope you will excuse my sending it: My best Respects wait upon you, and conclude myself Your very humble Servant
Saml F. Parker.
 
Addressed: For/ Benjamin Franklin, Esqr: / Craven Street/ London